Filed 9/2/20 P. v. Bennett CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

 THE PEOPLE,                                                      B300890

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. TA097218)
           v.

 MAURICE BENNETT,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County. Tammy Chung Ryu, Judge. Reversed and
remanded.

      Vanessa Place, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Susan
Sullivan Pithey, Assistant Attorneys General, Charles S. Lee and
Nicholas J. Webster, Deputy Attorneys General, for Plaintiff and
Respondent.
     Defendant and appellant Maurice Bennett (defendant)
appeals from the summary denial of his petition for resentencing
pursuant to Penal Code section 1170.95.1 Defendant contends
that the trial court erred in finding him ineligible under the
terms of the statute, and in failing to appoint counsel as
requested in the petition. Respondent agrees that defendant
made a showing which satisfied the first step of the two-step
procedure dictated by section 1170.95, subdivision (c), and that
the matter should be remanded for the appointment of counsel
and further briefing. We agree and reverse the trial court and
remand for further consideration pursuant to section 1170.95,
subdivision (c).
                           BACKGROUND
       In an information filed in 2008, defendant and two
codefendants were charged in count 1 with murder (§ 187, subd.
(a)), and in counts 2, 3, 4, and 5 with willful, deliberate, and
premeditated attempted murder (§§ 664/187, subd. (a)).
Defendant and one of his codefendants were charged in count 7
with carrying a concealed firearm in a vehicle (§ 12025, subd.
(a)(1)). The information alleged that a principal personally used
and discharged a firearm, and that defendant personally used
and intentionally discharged a firearm, causing death and great
bodily injury to the victims (counts 1-5). The information also
alleged pursuant to section 186.22, subdivision (b), that counts 2
through 5 and 7, were committed for the benefit of, at the
direction of, and in association with a criminal street gang with



1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                 2
the specific intent to promote, further and assist in criminal
conduct by gang members.
      In 2010, a jury found defendant guilty of counts 3, 4, and 7,
and found true all special allegations as to those counts.2 After
the jury was unable to reach a decision on counts 1, 2, and 5, the
jury was discharged. A second jury trial commenced in March
2011. The second jury found defendant guilty of counts 1 and 2,
and found true the special firearm allegations within the
meaning of section 12022.53 subdivisions (b) and (c). The jury
also found that a principal had personally and intentionally
discharged a handgun, causing the death and great bodily injury
within the meaning subdivision (d) of section 12022.53. The jury
was unable to agree however, on whether the murder was in the
first or second degree. The trial court declared it to be in the
second degree. The court dismissed count 5 pursuant to section
1385. The minute order of September 22, 2016, shows that on
the People’s motion the information was amended to add count 8,
charging murder in violation of section 187, subdivision (a).
Pursuant to plea and immunity agreements, defendant entered a
plea of guilty to count 8, which the trial court found to be in the
second degree, and all remaining counts were dismissed pursuant
to section 1385.3 Defendant was sentenced to a term of 15 years


2      We granted respondent’s request for judicial notice of the
trial court’s minute orders dated September 23, 2008, October 23,
2008, July 8 and 9, 2010, March 7, 2011, May 13, 2011, and
September 22, 2016.

3     A copy of the immunity agreement lodged in a confidential
envelope in the court’s legal file, has not been transmitted to this
court or made a subject of any request for judicial notice.




                                 3
to life in prison, with 3,059 actual days of presentence custody
credit, and ordered to pay fines, fees, and restitution.
        In June 2019, defendant filed a petition for resentencing
pursuant to section 1170.95. The trial court summarily denied
the petition by minute order on July 3, 2019. Defendant filed a
timely notice of appeal.
Senate Bill No. 1437
        In 2018, the Legislature passed Senate Bill No. 1437 (S.B.
1437) in order to “revise the felony murder rule to prohibit a
participant in the commission or attempted commission of a
felony that has been determined as inherently dangerous to
human life to be imputed to have acted with implied malice,
unless he or she personally committed the homicidal act.”
(Senate Rules Com., Off. of Sen. Floor Analysis, Rep. on Sen. Bill
No. 1437 (2017-2018 Reg. Sess.) as amended Aug. 20, 2018, p. 6.)
S.B. 1437 amended sections 188 and 189, effective January 1,
2019. (Stats. 2018, ch. 1015, § 2, eff. Jan. 1, 2019.) As amended,
the sections limit a finding of malice to the actual killer; to one
with the intent to kill, who aided and abetted the actual killer in
the commission of first degree murder; and to one who was a
major participant in an underlying felony and acted “with
reckless indifference to human life, as described in subdivision (d)
of Section 190.2.” (§ 189, subd. (e)(3).)
        Section 1170.95 was added by S.B. 1437 to provide a
procedure by which those convicted of murder can seek
retroactive relief if the changes in sections 188 or 189 would
affect their previously affirmed convictions. (People v. Martinez
(2019) 31 Cal.App.5th 719, 722.) A petition under section
1170.95, subdivision (a) must include the following allegations:
        “(1) A complaint, information, or indictment was
        filed against the petitioner that allowed the




                                 4
      prosecution to proceed under a theory of felony
      murder or murder under the natural and probable
      consequences doctrine.

      “(2) The petitioner was convicted of first degree or
      second degree murder following a trial or accepted a
      plea offer in lieu of a trial at which the petitioner
      could be convicted for first degree or second degree
      murder.

      “(3) The petitioner could not be convicted of first or
      second degree murder because of changes to Section
      188 or 189 made effective January 1, 2019.”

Section 1170.95, subdivision (b)(1) requires that the petition
“include all of the following:
      “(A) A declaration by the petitioner that he or she is
      eligible for relief under this section, based on all the
      requirements of subdivision (a).

      “(B) The superior court case number and year of the
      petitioner's conviction.

      “(C) Whether the petitioner requests the
      appointment of counsel.”

       “If any of the information required by [subdivision (b)] is
missing from the petition and cannot be readily ascertained by
the court, the court may deny the petition without prejudice to
the filing of another petition and advise the petitioner that the
matter cannot be considered without the missing information.”
(§ 1170.95, subd. (b)(2).)




                                  5
                            DISCUSSION
       Defendant’s form petition consisted of boxes to be checked
next to applicable allegations. Defendant checked the boxes
which allege the three conditions of 1170.95, subdivision (a)(1)
through (a)(3), quoted above, as well as the allegations that he
was convicted of first degree felony murder, but could not now be
convicted under the current section 189, because he was not the
actual killer, did not aid and abet with intent to kill, and was
neither a major participant nor acted with reckless indifference
to human life. Also checked was the box alleging that defendant
was convicted of second degree murder under the natural and
probable consequences doctrine, and could not now be convicted
of that offense because of the changes to section 188. The
petition included a request that counsel be appointed to represent
him.
       The trial court summarily denied the petition upon finding
defendant to be ineligible for relief under the statute as a matter
of law. Defendant contends that the petition contained all the
necessary allegations to establish a prima facie case for relief
under section 1170.95, subdivision (c) and that the trial court
thus erred in denying it without appointing counsel and requiring
the People to file a response.
       Section 1170.95, subdivision (c) provides:
       “The court shall review the petition and determine if
       the petitioner has made a prima facie showing that
       the petitioner falls within the provisions of this
       section. If the petitioner has requested counsel, the
       court shall appoint counsel to represent the
       petitioner. The prosecutor shall file and serve a
       response within 60 days of service of the petition and
       the petitioner may file and serve a reply within 30
       days after the prosecutor response is served. These




                                6
      deadlines shall be extended for good cause. If the
      petitioner makes a prima facie showing that he or she
      is entitled to relief, the court shall issue an order to
      show cause.”

       Several recently published cases have taken the view that
the trial court looks to the petition as well as the record of
conviction to make its initial determination, and that the court
may summarily deny the petition without the appointment of
counsel where this initial review reveals that the petitioner is
ineligible for relief as a matter of law. (See People v. Verdugo
(2020) 44 Cal.App.5th 320, 328-330, review granted Mar. 18,
2020, S260493 (Verdugo); People v. Lewis (2020) 43 Cal.App.5th
1128, 1137-1138, review granted Mar. 18, 2020, S260598 (Lewis);
People v. Cornelius (2020) 44 Cal.App.5th 54, 57-58, review
granted Mar. 18, 2020, S260410 (Cornelius).)
       We agree with the cited cases. “‘It would be a gross misuse
of judicial resources to require the issuance of an order to show
cause or even appointment of counsel based solely on the
allegations of the petition, which frequently are erroneous, when
even a cursory review of the court file would show as a matter of
law that the petitioner is not eligible for relief. For example, if
the petition contains sufficient summary allegations that would
entitle the petitioner to relief, but a review of the court file shows
the petitioner was convicted of murder without instruction or
argument based on the felony murder rule or [the natural and
probable consequences doctrine], . . . it would be entirely
appropriate to summarily deny the petition based on petitioner’s
failure to establish even a prima facie basis of eligibility for
resentencing.’ [Citation.]” (Lewis, supra, 43 Cal.App.5th at




                                  7
p.1138, quoting Couzens et al., Sentencing Cal. Crimes (The
Rutter Group 2019) ¶ 23:51(H)(1), pp. 23-150 to 23-151.)
       Section 1170.95, subdivision (c) sets forth a two-step prima
facie review. The first-step requires a determination of the
petitioner’s “statutory eligibility for resentencing, a concept that
is a well-established part of the resentencing process under
Propositions 36 and 47. [Citations.]” (Verdugo, supra, 44
Cal.App.5th at p. 329, citing People v. Page (2017) 3 Cal.5th 1175,
1188-1189 [Proposition 47]; Teal v. Superior Court (2014) 60
Cal.4th 595, 600 [Proposition 36].) The trial court examines the
complaint, information or indictment filed against the petitioner,
the verdict form, the abstract of judgment, and any other
information in the record of conviction necessary to the court’s
determination. (Id. at pp. 329-331; see Cornelius, supra, 44 Cal.
App.5th at p. 58; Lewis, supra, 43 Cal.App.5th at p. 1137.)
“Based on a threshold review of these documents, the court can
dismiss any petition filed by an individual who was not actually
convicted of first or second degree murder” (Verdugo, at pp. 330),
or who was convicted as a direct aider and abettor of the murder
(Lewis, at pp. 1135, 1137-1139), or where the jury found that
defendant personally and intentionally used a firearm to commit
murder, indicating that he was the actual killer. (Cornelius, at
pp. 56-58.) It follows the trial court may summarily deny the
petition if the documents reviewed by the court contradict the
otherwise sufficient allegations of the petition.
       Respondent agrees with these authorities while defendant
disagrees, although both assume that the allegations of
defendant’s petition alone were sufficient to set forth a prima
facie showing of eligibility under the statute. Respondent also
notes the absence of information about the prosecution’s amended




                                 8
second degree murder allegation, the plea agreement, or any
statement of factual basis made by defendant pursuant to his
plea. It appears that the court’s finding the defendant was the
actual killer and not convicted under felony murder or the
natural and probable consequences doctrine, was not appropriate
at this stage. The trial court reasoned in denying the petition
that “the jury found petitioner guilty of one count of murder with
personal use of a firearm that caused death.” However, it
appears defendant was not convicted of a firearm enhancement
that necessitated that his use of the firearm caused great bodily
injury or death.
       Because it appears defendant met the first-step showing,
the appropriate remedy is to remand the case with direction to
proceed to consideration of his entitlement to relief pursuant to
subdivision (c).
       Respondent does not concede that defendant is entitled to
relief, and has summarized facts from the probation report
indicating that the murder occurred when the defendants pulled
up to a local liquor store and shot at two men standing outside
the store, injuring them but causing death to a bystander who
was struck by a random spray of gun fire.4 However we will
await the decision of the trial court after remand to address this
issue, if applicable.
       Defendant also argues that he had a federal constitutional
right to counsel, notwithstanding the statutory provisions of
section 1170.95, subdivision (c). That claim is moot given
respondent’s concession and our conclusion.



4     Defendant has not objected to the consideration of facts in
the probation report.




                                 9
                         DISPOSITION
      The order denying defendant’s petition for resentencing
under section 1170.95 is reversed and remanded for further
consideration by the trial court pursuant to section 1170.95,
subdivision (c).
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                             ____________________________, J.
                             CHAVEZ

We concur:


__________________________, P. J.
LUI


__________________________, J.
HOFFSTADT




                                 10